Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the channel" (singular, not plural) in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Line 13 of claim 1 recites “channels” (plural, not singular) and various claims (e.g., claims 2-3, 7, and 13-15) use “channel” or “channels.”  Applicant should amend the claims in order to provide a clear indication of what Applicant is attempting to claim.  Accordingly, the examiner cannot determine the metes and bounds of the presently claimed invention.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooding et al. (U.S. Patent Application Publication 2014/0128821).

Regarding claims 1, 9 and 13, Gooding et al. disclose a patient interface comprising: 
a patient interface  for coupling to a patient's eye having:
a first positioning device (see the eye contact surfaces in figures 11 and 12);
suction cup part (see portion 260/262 in figures 5-6, 12 and [0100]) and 
a patient interface holder (comprising “docking structure” 210 in figure 11) having:
a holding device (the portion shaped to engage the patient interface, see figure 11);
a connecting device (comprising the “objective lens assembly” 94 and the “beam combiners” 90 and 120 and intervening  in figure 3);
channel (the slanted/angled channel connected to 224 in figure 12).

Regarding claims 2 and 10, Gooding et al. disclose the claimed invention including a window (see “optically transmissive structure 212 as described herein having a concavely curved posterior surface that conforms substantially to a radius of curvature of the eye,” in [0106]).

Regarding claim 3, Gooding et al. disclose the claimed invention see figure 12.

Regarding claim 4, Gooding et al. disclose the claimed invention including the illumination device (118 in figure 3).

Regarding claim 5-8, Gooding et al. disclose the claimed invention including two assemblies (any two of a) 44, b) 46, or c) 48 in figure 3, d) 241 and 242, e) 228, 231, and 232 in figure 12).

Regarding claims 11-12, Gooding et al. disclose the claimed invention see figure 3, where the adjusting means is the “objective lens assembly” 94, see figure 3.

Regarding claims 14-15, Gooding et al. disclose the claimed invention see figures 3, and 11-12. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792